Upon this appeal there is but one assignment of error contained in the record; objection to our consideration of that is presented, on the ground that it was not filed in the court below, either in the motion for new trial, or otherwise; an examination of the record shows the objection to be well taken, and the assignment cannot be considered. Vernon's Sayles' Statutes, art. 1612, rule 67 for District and County Courts (142 S.W. xxii), and rule 24 for Courts of Civil Appeals (142 S.W. xii).
A reference to the statement of facts, however, disclosed that the evidence was sufficient to support the judgment rendered, and in this state of the record nothing is before this court for review.
The judgment will therefore be affirmed.
  Affirmed. *Page 328